Name: Commission Regulation (EC) No 1870/1999 of 30 August 1999 determining estimated production of unginned cotton for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: Europe;  plant product;  production;  economic geography
 Date Published: nan

 Avis juridique important|31999R1870Commission Regulation (EC) No 1870/1999 of 30 August 1999 determining estimated production of unginned cotton for the 1999/2000 marketing year Official Journal L 230 , 31/08/1999 P. 0003 - 0003COMMISSION REGULATION (EC) No 1870/1999of 30 August 1999determining estimated production of unginned cotton for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton as last amended by Council Regulation (EC) No 1553/95(1),Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81(2), as last amended by Regulation (EC) No 1419/98(3), and in particular Article 8(1) thereof,(1) Whereas Article 8(1) of Regulation (EC) No 1554/95 requires estimated production of cotton to be determined from crop estimates before 1 October of each marketing year; whereas on the basis of the data available the production estimate for the 1999/2000 marketing year should be as indicated below;(2) Whereas, to ensure that the proper working of the system is not compromised, the estimated production should be fixed using all the information available to the Commission; whereas, with this in mind, some adjustments must be made to the figures notified by Greece; whereas doing so results in an estimated Greek production for the 1999/2000 marketing year of 1231468 tonnes;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year estimated production of unginned cotton is:- 1231468 tonnes for Greece,- 390472 tonnes for Spain,- 67 tonnes for other Member States.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 August 1999.For the CommissionKarel VAN MIERTMember of the Commission(1) OJ L 148, 30.6.1995, p. 45.(2) OJ L 148, 30.6.1995, p. 48.(3) OJ L 190, 4.7.1998, p. 4.